Citation Nr: 1311995	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder.

7.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU) on appeal.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service in the United States Marines Corps from March 1969 to March 1971 and from September 1974 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case.  In October 2012, the Veteran's representative waived review of the newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2012).  

Later in October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The record was left open for 60 days for the Veteran to submit additional evidence.  No such evidence has been received by the Board.

At the October 2012 Board hearing, the Veteran stated that he has a skin disability secondary to exposure to Agent Orange during service in Vietnam.  As the issue of entitlement to a skin disability has not been developed for appellate review, it is referred to the RO for appropriate action.


REMAND

In regard to the claim of entitlement to service connection for hypertension, the Veteran contends that he has high blood pressure secondary to his already service-connected diabetes mellitus

The evidence does not show that the Veteran had hypertension during either periods of service and blood pressure readings were never higher than 126/78.  The post-service medical records do not document the Veteran's initial diagnosis of hypertension, but he reported having been diagnosed with hypertension or high blood pressure in approximately 2004.  Diabetes mellitus was initially diagnosed at the VA Medical Center (VAMC) in West Palm Beach, Florida, in September 2007.

A VA examiner addressed the claim in May 2008.  After reviewing the claims file and examining the Veteran, the examiner gave the opinion that the Veteran's hypertension is not due to or a result of his diabetes mellitus because the onset of elevated blood pressure was prior to the diagnosis and treatment for diabetes.  Significantly, the examiner also stated in the report that the Veteran's hypertension is worsened or increased by the Veteran's diabetes.  According to the examiner, this is because of the well established co-morbidity of diabetes and hypertension.

Although the evidence from the May 2008 VA examination report tends to show that the Veteran's diabetes mellitus causes an increase in severity of his hypertension, the pertinent regulation notes that VA will not concede that a nonservice-connected disease or injury was aggravated by service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  

The Board finds it necessary to remand the claim for another VA examination to attempt to establish the baseline level of severity of the Veteran's hypertension prior to any increase in severity caused by his diabetes mellitus.  Notably, section 3.310 was amended to include this language regarding aggravation and the baseline level effective September 7, 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran's claim was filed in September 2007, the current version of 38 C.F.R. § 3.310 applies to this claim.

With respect to the Veteran's claim of entitlement to service connection for a heart disorder, he contends that he has a current heart disorder that is also secondary to his service-connected diabetes mellitus.

The evidence currently before the Board is ambiguous as to whether the Veteran in fact has a current heart disorder.  VA and private treatment records show that there are at least heart-related symptoms, including murmur, enlarged heart, and abnormal electrocardiogram (EKG).

The results of an October 2007 VA cardiac stress test were interpreted as "borderline for ischemia."  This is significant because the provisions of 38 C.F.R. § 3.309(e) (2012) were amended during the claim in order to include additional presumptive diseases that are associated with exposure to certain herbicide agents (such as Agent Orange).  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010).  The additional diseases include ischemic heart disease.  The Veteran's service personnel records document that he had service in the Republic of Vietnam; thus, he is presumed to have been exposed to herbicide agents because there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).

Although the May 2008 VA examiner did not identify a heart disorder (other than hypertension), the Board finds that the claim should be remanded for another VA examination to determine whether the Veteran in fact has a current heart disorder and, if so, whether it can be characterized as ischemic heart disease.  Notably, after the May 2008 VA examination, the Veteran underwent another EKG at Florida Medical Center in Fort Lauderdale, Florida.  The EKG was abnormal and it was noted that anterior infarct could not be ruled out.  Importantly, acute, subacute, and old myocardial infarction are considered ischemic heart diseases.  See 38 C.F.R. § 3.309(e).  In addition to an examination, if a heart disorder is identified, an opinion should be obtained as to whether the heart disorder is proximately due to, or aggravated by, the Veteran's diabetes mellitus, and whether it had its onset during, or is otherwise related to, his marine service.

As to the claim of entitlement to service connection for a lung disorder, the Veteran appears to be contending that this claimed disability is related to exposure to Agent Orange during service.  Respiratory cancers, such as cancer of the lung, are diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The Veteran has reported a history of lung tumors during treatment.  The evidence does not currently show a diagnosis of lung cancer, but there is evidence of pleural nodules based on a VA computed tomography (CT) scan of the abdomen in September 2007.  The May 2008 VA examiner did not identify a lung disorder other than the nodules.  A follow-up CT scan by VA was scheduled for July 2008, but a more recent CT scan is not of record.  The Veteran and his brother have also indicated that the Veteran has emphysema.  

In view of this information and evidence, the Board finds that this claim should also be remanded so that the Veteran can be scheduled for another VA examination to address whether he in fact has a current lung disorder, including lung cancer.  In addition to an examination, if a lung disorder is identified, an opinion should be obtained as to whether the lung disorder had its onset during, or is otherwise related to, his marine service.

In regard to the three rating claims on appeal, when a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA psychiatric examination was in June 2008.  At his October 2012 Board hearing, the Veteran indicated that his PTSD has gotten worse.  He stated that he experiences symptoms of sleep impairment, nightmares, guilt, intrusive thoughts, startle response, and isolation.  In January 2010, the Veteran underwent psychiatric evaluation by J.P.S., M.D.  Dr. J.P.S. found that the Veteran has PTSD and is disabled at 100 percent because of the PTSD.

The most recent VA examination concerning the Veteran's diabetes mellitus was conducted in May 2008.  At the Board hearing, he stated that this disability has also gotten worse.  The Veteran indicated that he was hospitalized in 2010 at Memorial Regional Hospital in Hollywood, Florida, and in 2011 at the Miami VAMC on account of his diabetes mellitus.

The most recent VA examination of the Veteran's right shoulder was also in May 2008.  He stated at the Board hearing that this disability has also gotten worse.  The Veteran indicated that he underwent a total joint replacement of the right shoulder at the Miami VAMC in May 2011 and that he experiences painful motion.

Given that the most recent VA examinations to assess the Veteran's PTSD, diabetes mellitus, and degenerative joint disease of the right shoulder were conducted nearly five years ago and that his symptoms may have worsened, the Board finds that these three claims must be remanded for new VA examinations to determine the current degree of severity of the Veteran's PTSD, diabetes mellitus, and degenerative joint disease of the right shoulder. 

As the Veteran receives regular treatment at the Miami and West Palm Beach VAMCs, updated treatment records should be obtained in light of the remand.

As noted previously, the Veteran has indicated that he has received treatment at private facilities-Florida Medical Center and Memorial Regional Hospital.  Although some records from these facilities were associated with the claims file when the Veteran's Social Security Administration (SSA) records were obtained, additional records should be requested on remand.

Finally, as to the issue of entitlement to a TDIU, the Veteran's representative submitted a claim for a TDIU in October 2012.  At his October 2012 Board hearing, the Veteran testified that he worked as a photographer until 2007.  He maintains that his service-connected disabilities prevent him from maintaining substantially gainful occupation.  Additionally, SSA found the Veteran to be disabled as of May 15, 2007, on account of obesity, hypertension, diabetes mellitus, depression and PTSD.  This testimony and evidence, along with the claim, raises the issue of entitlement to a TDIU based on the disabilities at issue in this appeal.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  Accordingly, the TDIU issue is properly before the Board but further development is warranted before the issue is decided by the Board.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU based on the disabilities at issue in this appeal, and the respective responsibilities of the Veteran and VA in obtaining evidence.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

2.  The RO or the AMC should obtain the Veteran's more recent treatment records (since May 2008) from the Miami and West Palm Beach VAMCs.

3.  The RO or the AMC should request treatment records from Florida Medical Center and Memorial Regional Hospital with appropriate authorization from the Veteran as necessary.

4.  Then, the RO or AMC should also arrange for the Veteran to be scheduled for a VA examination to determine the etiology of his hypertension, including any effects by his service-connected diabetes mellitus.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension is proximately due to, or is aggravated by, his service-connected diabetes mellitus.

If aggravation has occurred, the examiner should comment on when the onset of aggravation took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of hypertension.  If a baseline is established, the examiner should comment on how much the hypertension has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b). 

The supporting rationale for all opinions expressed must be provided.

5.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any identified heart disorder.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should identify any heart disorder and comment on whether any identified heart disorder constitutes ischemic heart disease.

If a heart disorder is identified, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the heart disorder is proximately due to, or is aggravated by, his service-connected diabetes mellitus.

If aggravation has occurred, the examiner should comment on when the onset of aggravation took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the heart disorder.  If a baseline is established, the examiner should comment on how much the heart disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b). 

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the heart disorder had its onset during, or is otherwise related to, service.

The supporting rationale for all opinions expressed must be provided.

6.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any lung disorders present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

The examiner should identify any lung disorder and specifically comment on whether the Veteran has lung cancer.

If a lung disorder is identified, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the lung disorder had its onset during, or is otherwise related to, service.

The supporting rationale for all opinions expressed must be provided.

7.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD and the impact of the service-connected disabilities at issue on his employability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities at issue (PTSD, diabetes mellitus, and degenerative joint disease of the right shoulder) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing or following a substantially gainful occupation.  

The supporting rationale for all opinions expressed must be provided.

8.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected diabetes mellitus and the impact of the service-connected disabilities at issue on his employability.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities at issue (PTSD, diabetes mellitus, and degenerative joint disease of the right shoulder) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.  

The supporting rationale for all opinions expressed must be provided.

9.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected degenerative joint disease of the right shoulder and the impact of the service-connected disabilities at issue on his employability.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities at issue (PTSD, diabetes mellitus, and degenerative joint disease of the right shoulder) on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing or following a substantially gainful occupation.  

The supporting rationale for all opinions expressed must be provided.

10.  The RO or the AMC should undertake any other development it determines to be warranted.

11.  Then, the RO or the AMC should readjudicate the claims, including entitlement to a TDIU based on the disabilities at issue.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

